



COURT OF APPEAL FOR ONTARIO

CITATION: Collins v. Ontario, 2017 ONCA 317

DATE: 20170419

DOCKET: C62801

C62802

LaForme, Pepall and Pardu JJ.A.

C62801

BETWEEN

R. Maxine Collins

Responding Party (Appellant)

and

Her
    Majesty the Queen in Right of Ontario

Moving Party (Respondent)

C62802

AND BETWEEN

R. Maxine Collins

Responding Party (Appellant)

and

The
    Attorney General of Ontario

The
    Attorney General of Canada

Moving Parties (Respondents)

Daniel Mayer, for the moving party, The Attorney General
    of Ontario

Ayesha Laldin, for the moving party, The Attorney
    General of Canada

Maxine Collins, in person

Heard: In Writing

ENDORSEMENT

The Requests

[1]

By two separate letters  the first dated January 5, 2017 regarding
    C62801; the second dated January 25, 2017 regarding C62802  the Queen in Right
    of Ontario (Ontario) asks the Registrar of this court for orders under r. 2.1
    of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194 dismissing Maxine
    Collins appeals in C62801 and C62802. Ontario submits that each appeal, on its
    face, or the grounds of appeal at first glance, have no merit.

[2]

By letter dated November 30, 2016 the Attorney General of Canada
    (Canada) wrote a similar letter of request to the Registrar, the Superior Court
    of Justice  Civil, in connection with C62802. Canada in its letter simply paraphrases
    r. 2.1 and asserts; the application appears on its face to be frivolous,
    vexatious and an abuse of the courts process.

[3]

Both Ontario and Canada rely on this courts direction in
Simpson v.
    The Chartered Professional Accountants of Ontario
, 2016 ONCA 806 as
    authority for engaging this process. Essentially the request for submissions
    pursuant to r. 2.1 is to inquire into whether
this court should stay or
    dismiss Maxine Collins appeals because they each appear on its face to be frivolous
    or vexatious or otherwise an abuse of the process of the court
.

[4]

The requests were considered by Roberts J.A. on January 3, 2017. After a
    review of the court files and the requests for review under r. 2.1, Roberts
    J.A. directed the Registrar of this court to issue notices to the parties
    under rule 2.1.01(3) [in connection with appeals C62801 and C62802] and
    commence the process of collecting submissions from the appellant and
    respondents.

[5]

In regards to both appeals, Ontario and Ms. Collins have each filed
    submissions, only Ontario, however, has also filed a request record pursuant to
    this courts direction in
Simpson
, at paras. 42-47. Canada has not
    filed any submissions or request record for either but specifically relies on
    Ontarios documents filed.

[6]

To explain the appeals that Ontario and Canada seek to have dismissed,
    it will be helpful to provide a brief summary of the proceedings that give rise
    to the requests for dismissal.

Background

(1)

C62801

[7]

On September 26, 2016 Edwards J. of the Superior Court of Justice, for
    oral reasons given allowed Her Majesty the Queen in Right of Ontarios
    (Ontario) motion and struck Ms. Collins statement of claim without leave to
    amend and ordered Ms. Collins to pay costs fixed in the amount of $10,260.

[8]

By Notice of Appeal dated October 20, 2016 Ms. Collins seeks to appeal
    the order to this court.

[9]

The oral reasons are not part of the record on this request by Ontario.
    No order appears to have been signed, issued or entered.

[10]

We would not grant the respondents requests under r.
    2.1. In our view, the record before this court is inadequate and does not meet
    the requirements for a dismissal or stay under r. 2.1. This court is unable to
    properly assess the requests advanced.

(2)

C62802

[11]

On
    November 9, 2015, Turnbull J. of the Superior Court of Justice granted Canadas
    motion to strike Ms. Collins statement of claim in this matter without leave to
    amend. She filed a Notice of Appeal in connection with this order in which she
    asserted that the motion judge was unfair and biased towards her and denied her
    access to justice. She unsuccessfully attempted to have the Registrar of the
    Court of Appeal issue a Notice of Application addressing her alleged right to
    accurate and complete transcripts.

[12]

Ms.
    Collins then challenged the Registrars denial of this request by bringing an
    application to this court seeking an order that before she is required to pay
    for transcripts of court proceedings, she be assured they are accurate and
    complete. She did not want the transcriptionist to follow the Superior Courts
    normal procedure of providing the draft to the affected judge for editing as to
    accuracy prior to release. By order dated January 20, 2016 Lauwers J.A. (in
    chambers) dismissed her motion based on lack of jurisdiction to issue an
    originating process such as a Notice of Application. He also directed the Local
    Registrar to provide Ms. Collins with a compact disc with the live recording of
    the relevant proceeding when she paid for and received the transcript.

[13]

On
    January 25, 2017, the Chief Justice agreed with Lauwers J.A.s decision and
    granted Ms. Collins an extension of time to April 8, 2017 to perfect her
    appeal.

[14]

On
    July 5, 2016 Ms. Collins appeal of the decision of Lauwers J.A. was dismissed
    by a panel of this court as was her appeal of the decision of the Chief
    Justice. The panel also noted that Ms. Collins had taken no steps to perfect
    her appeal.

[15]

On
    October 6, 2016 Walters J. of the Superior Court of Justice dismissed Ms.
    Collins application for a declaration that she be guaranteed accurate and
    complete transcripts of the court proceedings. Justice Walters noted that Ms.
    Collins had brought similar proceedings in this court and this court had
    provided directions on how to proceed to her and to the local Superior Court
    office to produce the compact disc once she had paid for the transcript.
    Walters J. concluded that Ms. Collins application was premature. Her fears may
    never arise as once she pays for the transcript, she can compare it with the
    compact disc.

[16]

By
    Notice of Appeal dated October 20, 2016 Ms. Collins seeks to appeal Walter J.s
    order to this court.

Analysis

[17]

Rule 2.1 has typically been invoked to dismiss
    proceedings where the opposite party has engaged in abusive litigation conduct.
    The rule 
is not for close calls and its availability is predicated on
    the abusive nature of the proceeding being apparent on the face of the
    pleadings themselves:

Scaduto v. The
    Law Society of Upper Canada
, 2015 ONCA 733,
    343 O.A.C. 87, at paras. 79, endorsing
Raji v. Myers
, 2015 ONSC 4066, [2015] O.J. No. 3436, at paras. 89.

[18]

For
    example, in
Raji
the pleadings made unfounded allegations of
    misconduct against a judicial officer and counsel. Likewise, in
Simpson
,
    the appeal came from an order declaring the appellant a vexatious litigant who
    was clearly using the court system as a way to inflict damage on people with
    whom he is upset: para. 22.

[19]

Ontario and Canada clearly take the view that Ms.
    Collins appeals lack merit. Absence of merit on its own, even assuming such
    absence, is not sufficient to justify dismissal under r. 2.1.
Simpson
, at para. 43, makes it clear that a r. 2.1 request is
    not a substitute for a motion to quash and filing the appropriate materials.
    The rule does not replace the bringing of a motion to quash an appeal for want
    of jurisdiction or for lack of merit. However, it does allow for a speedy process
    for disposing of proceedings and motions that on their face are frivolous,
    vexatious or otherwise an abuse of process.

[20]

Here, Ms. Collins appeal is clearly without merit.
    However, it is also abusive. She has been provided with guidance on how to
    proceed but has neglected to pay for the transcript so she can compare it with
    the compact disc to address any concerns she has. As a result, she has not
    perfected her appeal in spite of having been given an extension of time to do
    so.

[21]

Our system of justice is designed to provide fair,
    just and timely decisions.  Abuse of the process of the courts detracts from
    the ability of the system to achieve those objectives. This is unfair to the
    opposing parties, others in the system who wish to have their cases adjudicated
    and to the administration.

[22]

The r. 2.1 request in matter C62802 is granted.

H.S.
    LaForme J.A.

"S.E. Pepall
    J.A."

G. Pardu J.A.


